                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 20-03050-01/12-CR-S-BP
                                                     )
JAMES W. FITHEN, JR., et al.,                        )
                                                     )
               Defendants.                           )

                                             ORDER

       Counsel for defendant Leslie O. Collins (12) has filed a motion for continuance of the

August 10, 2020 trial setting in the above-captioned case. (Doc. 99.) Defendant has also signed a

waiver of right to a speedy trial. (Doc. 99-1.)

       In any case in which a plea of not guilty is entered, the trial shall commence within 70 days

from the filing of the information or indictment or the date of the defendant’s first appearance,

whichever comes last. 18 U.S.C. § 3161(c)(1) (the “Speedy Trial Act”). However, in computing

the time within which trial of any offense must commence, any period of delay resulting from a

continuance granted by the court at the request of a defendant or his or her counsel, which serves

the ends of justice, shall be excluded from computing the time. 18 U.S.C. § 3161(h)(7)(A). The

Speedy Trial Act requires that the court set forth its reasons for finding that the ends of justice

served by the granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial. Factors which this Court shall consider in determining whether to

grant a continuance include whether the failure to grant such a continuance would be likely to

result in a miscarriage of justice and deny reasonable time necessary for effective preparation,

taking into account the exercise of due diligence.




            Case 6:20-cr-03050-BP Document 109 Filed 07/01/20 Page 1 of 2
        Counsel for defendant states that additional time is needed to obtain and evaluate the

voluminous discovery. Failure to grant the continuance would deny counsel for defendant the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence. The Court finds that the ends of justice served by granting a continuance outweigh the

best interest of the public and defendant in a speedy trial. Also, the defendants are charged jointly,

with no severance granted. It is therefore

        ORDERED that the motion for continuance of the August 10, 2020 trial setting is granted;

and it is further

        ORDERED the above-captioned case is reset for jury trial on the Joint Criminal Trial

Docket which commences on February 8, 2021 at 9:00 a.m.; and it is further

        ORDERED that the pretrial conference set in this matter on July 15, 2020 is hereby

cancelled; and it is further

        ORDERED that the additional period of delay in commencing the trial caused by this

continuance shall be excluded in computing the time within which this trial shall commence under

the Speedy Trial Act.

        IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: July 1, 2020




                                                  2

           Case 6:20-cr-03050-BP Document 109 Filed 07/01/20 Page 2 of 2
